Title: [Diary entry: 12 October 1788]
From: Washington, George
To: 

Sunday the 12th. Thermometer at 55 in the Morning—70 at Noon and 66 at Night. Wind at West in the Morning—abt. No. Wt. at Noon and So. Wt. at Night. Clear warm and pleasant all day. A Mr. Whiting of Berkeley, on his way from Gloucester (with a letter from Mr. Francis Willis Junr.) called here—& dined, after which he proceeded to Alexandria. This Gentleman was requested to inform Mr. Willis, in answer to his letter to me—dated 24th. of Septr. last—that if the sum for which he sold the Negroes (of which Mrs. Washington the Widow of my deceased Brother Saml. Washington died possessed, & by Will gave to her Son, by him, to whom I am heir) with Interest thereon from the time of her death and my interest therein commenced that I shall neither reclaim the Negros—nor give him any trouble for the illegality of the Act of disposing of them.